Name: Commission Regulation (EEC) No 3363/88 of 28 October 1988 re-establishing the levying of customs duties on zinc oxide falling within CN code 2817 and dolls falling within CN code 9502, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries;  Asia and Oceania;  chemistry
 Date Published: nan

 No L 296/44 Official Journal of the European Communities 29 . 10 . 88 COMMISSION REGULATION (EEC) No 3363/88 of 28 October 1988 re-establishing the levying of customs duties on zinc oxide falling within CN code 2817 and dolls falling within CN code 9502, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, considered shall be, as a general rule, equal to 5 % of the total importations into the Community, originating from third countries in 1986 ; Whereas, in the case of zinc oxide falling within CN code 2817 and dolls falling within CN code 9502, the reference base is fixed at 282 000 and 7 632 000 ECU respectively ; whereas, on 1 October 1988, imports of these products into the Community originating in China reached the reference base in question after being charged there-against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against China, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3635/87, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 15 ; ' ' , HAS ADOPTED THIS REGULATION : Whereas, as provided for in Article 1 5, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a . region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be Article 1 As from 1 November 1988, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3635/87, shall be re-established on imports into the Community of the following products originating in China : CN code Description 2817 00 00 Zinc oxide ; zinc peroxide 9502 Dolls representing only human beings : 9502 10  Dolls, whether or not dressed : 9502 10 10   Of plastics 9502 10 90   Of other materials  Parts and accessories : 9502 91 00   Garments and accessories therefor, footwear and headgear 9502 99 00   Other (') OJ No L 350, 12. 12. 1987, p. 1 . 29 . 10 . 88 Official Journal of the European Communities No L 296/45 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1988 . For the Commission COCKFIELD Vice-President